United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2284
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Charles Earl Wright,                     *      [UNPUBLISHED]
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: February 15, 2011
                                   Filed: March 21, 2011
                                   ___________

Before LOKEN, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Earl Wright was charged in a four-count indictment with distributing
and possessing with intent to distribute cocaine base (crack cocaine) in the summer
and fall of 2006. He pleaded guilty to count 4, possession with intent to distribute
134.59 grams of cocaine base, and the government dismissed three other counts
charging distribution of lesser quantities. At the May 2010 sentencing, the district
court1 determined an advisory guidelines sentencing range of 121-151 months in
prison, granted Wright’s motion for a one-month downward variance based upon his

      1
       The Honorable Linda R. Reade, Chief Judge of the United States District
Court for the Northern District of Iowa.
favorable post-offense conduct prior to the December 2009 indictment, and imposed
the 120-month minimum sentence mandated by 21 U.S.C. § 841(b)(1)(A)(iii) (2006).
Wright filed a timely notice of appeal.

       With the appeal pending, Congress enacted the Fair Sentencing Act of 2010
(FSA), which increased the amount of crack necessary to trigger a mandatory ten-year
sentence from 50 to 280 grams. Pub. L. No. 111-220, § 2(a)(1), 124 Stat. 2372 (Aug.
3, 2010), codified at 21 U.S.C. § 841(b)(1)(A)(iii). Wright argues that the FSA
should apply to cases pending on appeal when it was enacted because that is the
“general rule” and is consistent with the FSA’s stated purpose, “To restore fairness
to Federal cocaine sentencing.” However, the contention is contrary to this court’s
prior decisions concluding that Congress did not “expressly provide” that the FSA’s
amended criminal penalties are exempt from the general savings statute, 1 U.S.C.
§ 109. United States v. Smith, 2011 WL 285056, at *3-4 (8th Cir. Jan. 31, 2011). As
these decisions are controlling, the judgment of the district court must be affirmed.
                       ______________________________




                                         -2-